Exhibit 10.11


TEAM, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
for Stock Units awarded under the
Team, Inc. 2018 Equity Incentive Plan
This Restricted Stock Unit Award Agreement (the “Agreement”) is entered into
between Team, Inc. (the “Company”) and the individual employee of a subsidiary
or affiliate of the Company who received a StockPlan Connect notification from
Morgan Stanley Smith Barney LLC and the Company (the “Participant”), ‎upon the
date of Participant’s electronic grant acceptance of a restricted stock unit
award (the “Award Certificate”), which is incorporated herein by reference. This
Agreement includes the attached Exhibit A (Protected Information, Inventions,
and Non-Solicitation Agreement with Non-Compete including its Appendix).


1.    Restricted Stock Unit Award.
On the Date of Grant specified on the Award Certificate, the Company has awarded
to the Participant, a certain number of Restricted Stock Units as provided in
the Award Certificate, which represents an unfunded, unsecured promise by the
Company to deliver common shares of the Company (“Shares”) pursuant to the
vesting schedule on the Participant’s Award Certificate.
This Restricted Stock Unit has been granted under the Team, Inc. 2018 Stock
Incentive Plan (as amended and/or restated, the “Plan”) and will include and be
subject to all provisions of the Plan, which are incorporated herein by
reference, and will be subject to the provisions of this Agreement. Capitalized
terms used in this Agreement which are not specifically defined will have the
meanings defined under the Plan. In the event of any conflict between the terms
of the Plan and the terms of this Agreement, the terms of the Plan shall
control.
2.    Terms and Conditions.
(A)    Vesting Date. Subject to the conditions set forth in the Plan and this
Agreement, the Restricted Stock Units issued to Participant will vest on the
Vesting Dates (as defined below) listed in the Award Certificate.
(B)    Settlement of Units. Except as provided in Subsection (C) below, the
Company will issue one Share to Participant on the date each Restricted Stock
Unit is scheduled to become vested under the terms of the Award Certificate
(“Vesting Date”). As a ministerial matter, the Company shall cause the issuance
and delivery of Shares to the Participant as soon as practicable after each
designated Vesting Date and in any event within twenty (20) business days after
such designated Vesting Date; provided, however, that such delivery shall be
deemed effected for all purposes when a stock transfer agent shall have
deposited such Shares according to the delivery instructions; and provided
further that if any law, regulation or order of the Securities and Exchange
Commission (the “Commission”) or other body having jurisdiction shall require
the Company or the Participant to take any action in connection with the
delivery of the Shares, then, subject to the other provisions of this Section,
the date on which such delivery shall be deemed to have occurred shall be
extended for the period necessary to take and complete such action, it being
understood that the Company shall have no obligation to take and complete any
such action.




--------------------------------------------------------------------------------




(C)    Accelerated Vesting.
(i)    Death. If Participant dies while actively employed by the Company or an
Affiliate, as applicable, all of Participant’s Restricted Stock Units will
automatically vest and the Company shall immediately thereafter issue one Share
to Participant for each of his or her Restricted Stock Units.
(ii)    Change of Control. Notwithstanding any other provision of this
Agreement, upon a Change of Control of the Company all Restricted Stock Units
granted the Participant under this Agreement will vest and the Company shall
immediately thereafter issue one Share to Participant for each of his or her
Restricted Stock Units.
(D)    Rights as a Stockholder. Except as otherwise specifically provided in
this Agreement, the Participant shall not be entitled to any rights of a
stockholder with respect to the Restricted Stock Units. A Participant shall have
no right to receive dividend equivalent payments with respect to Shares that may
be received pursuant to the Award Certificate and this Agreement.
(E)    Non-Transferability of Restricted Stock Unit. This Restricted Stock Unit
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution, or
pursuant to a court order in the event of divorce. The terms of the Plan, this
Agreement and the Award Certificate shall be binding upon the executors,
administrators, heirs, successors, representatives and assignees of Participant.
(F)    Responsibility for Taxes. Regardless of any action the Company or an
Affiliate takes with respect to any or all income tax, payroll tax or other
tax-related withholding (“Tax Related Items”), the Participant acknowledges that
the ultimate liability for all Tax Related Items legally due by him or her is
and remains the Participant’s responsibility and that the Company and its
Affiliates (i) make no representations or undertakings regarding the treatment
of any Tax Related Items in connection with any aspect of the Restricted Stock
Unit grant, including the grant of Restricted Stock Units, the vesting of
Restricted Stock Units, the conversion of the Restricted Stock Units into Shares
or the receipt of an equivalent cash payment, the subsequent sale of Shares
acquired and the receipt of any dividends or dividend equivalents; and (ii) do
not commit to structure the terms of the grant or any aspect of the Restricted
Stock Unit to reduce or eliminate the Participant’s liability for Tax-Related
Items.
Prior to the issuance of Shares on a designated delivery date or the receipt of
an equivalent cash payment, the Participant shall pay, or make adequate
arrangements satisfactory to the Company (in its sole discretion) to satisfy all
withholding and payment on account obligations of the Company or any of its
Affiliates. In this regard, Participant authorizes the Company or its Affiliate,
as applicable, to withhold all applicable Tax Related Items legally payable by
Participant from Participant’s wages or other cash compensation payable to
Participant by the Company or its Affiliate, as applicable, or from any
equivalent cash payment received upon vesting of the Restricted Stock Units.
Alternatively, the Company may, in its sole discretion, (i) sell or arrange for
the sale of Shares to be issued on the vesting of Restricted Stock Units to
satisfy the withholding or payment on account obligation, and/or (ii) withhold
in Shares, provided that the Company and Participant’s actual Employer (defined
below) shall withhold only the amount of Shares necessary to satisfy the minimum
withholding amount. Participant shall pay to the Company or to the Employer any
amount of Tax Related Items that the Company may be required to withhold as a
result of the Participant’s receipt of Restricted Stock Units, the vesting of
Restricted Stock Units, the receipt of a dividend equivalent cash payment, or
the conversion of vested Restricted Stock Units to Shares that cannot be
satisfied by the means previously described. The Company may refuse to deliver
Shares to Participant if Participant fails to comply with his or her obligation
in connection with the Tax Related Items as described herein. For




2

--------------------------------------------------------------------------------




purposes of this provision, the terms “Employer” means the Company (if the
Participant is employed by the Company) or the Affiliate of the Company that
employs the Participant.
To the extent that any portion of the Restricted Stock Units is treated as
includible in Participant’s income prior to the date that shares are delivered
to Participant under this Agreement, the Company and the Participant’s Employer,
as applicable, are hereby authorized and directed to either (i) require
Participant to make payment of such taxes to the Company or Participant’s
Employer, as applicable, through delivery of cash or a cashier’s check within
five (5) calendar days after the Company or the Participant’s Employer, as
applicable, is required to remit such taxes to the Internal Revenue Service, or
(ii) withhold from Participant’s regular wages, bonus or other compensation
payments the amount of any tax required to be withheld.
For Participants employed at international (non-US) locations:
The Company or Participant’s Employer, as applicable, will assess its
requirements regarding tax, social insurance and any other payroll tax (“Tax
Obligations”) withholding and reporting in connection with the Restricted Stock
Units or Shares. These requirements may change from time to time as laws or
interpretations change. Regardless of the actions of the Company or
Participant’s Employer, in this regard, Participant hereby acknowledges and
agrees that the ultimate liability for any and all Tax Obligations is and
remains his or her responsibility and liability and that the Company and
Participant’s Employer make no representations nor undertakings regarding
treatment of any Tax Obligation as a result of the grant or vesting of the
Restricted Stock Units, and Participant agrees to make arrangements satisfactory
to the Company or Participant’s Employer, as applicable, to satisfy all
withholding requirements. Participant authorizes the Company or Participant’s
Employer, as applicable, to withhold all applicable Tax Obligations legally due
from Participant from his or her wages or other cash compensation to be paid him
or her by the Company or Participant’s Employer.
(G)    Expiration. The Participant will forfeit all unvested Restricted Stock
Units upon Termination of Employment for any reason, other than death, a Change
of Control, or a Special Vesting Agreement (as defined below).
(H)    Legality of Initial Issuance. No Shares shall be issued upon the vesting
of a Restricted Stock Unit unless and until the Company has determined that:
(i)    The Company and, if applicable, the Participant have taken any or all
actions required to register the Shares pursuant to all applicable securities
laws or to perfect an exemption from the registration requirements thereof;
(ii)    Any applicable listing requirement of any stock exchange or other
securities market on which Shares are listed has been satisfied; and
(iii)    The Participant has taken actions, satisfactory to the Company, to pay
applicable taxes as described in Subsection 2(F).
3.    Return of Share Value.
(A)    By accepting this Award, Participant hereby agrees that if the Company
determines that Participant engaged in Conduct Detrimental to the Company (as
defined below) during his or her employment with the Company and/or an
Affiliate, or during the one-year period following the Participant’s Termination
of Employment, Participant shall be required, upon demand, to return to the
Company, in the




3

--------------------------------------------------------------------------------




form of a cash payment, the Returnable Share Value (defined below) and all
unvested amounts are forfeited. Participant understands and agrees that the
repayment of the Returnable Share Value is in addition to and separate from any
other relief available to the Company and/or Participant’s Employer, due to
Participant’s Conduct Detrimental to the Company, including injunctive relief,
attorneys’ fees and damages.
(B)    By accepting this Award, Participant hereby agrees that if the
Participant’s Termination of Service with the Company or an Affiliate, as
applicable, is designated by the Committee as a Special Vesting Agreement,
Participant may be permitted to continue to become vested in the Shares. If that
occurs, in addition to the restriction above in Subsection (A) concerning
conduct during employment and for one year after Termination of Employment,
Participant agrees that he or she will not engage in Conduct Detrimental to the
Company during the remaining vesting period as provided in the Award
Certificate. If Participant engages in Conduct Detrimental to the Company during
the remaining portion of the vesting period, then Participant shall (i) forfeit
all of the unvested Shares, and (ii) be required, upon demand, to return to the
Company, in the form of a cash payment, the Returnable Share Value paid to date.
Participant understands and agrees that the repayment of the Returnable Share
Value is in addition to and separate from any other relief available to the
Company due to Participant’s Conduct Detrimental to the Company, including
injunctive relief, attorneys’ fees and damages.
4.    Definitions.
The following definitions shall apply for purposes of this Agreement:
(A)    “Conduct Detrimental to the Company” means:
(i)    Participant engages in Serious Misconduct (whether or not such Serious
Misconduct is discovered by the Company prior to the Participant’s Termination
of Employment);
(ii)    Participant breaches his or her obligations to the Company, or an
Affiliate, with respect to confidential and proprietary information or trade
secrets;
(iii)    Participant breaches his or her non-competition, non-solicitation of
customers, or non-solicitation of employees obligations under the Protected
Information, Inventions, and Non-Solicitation Agreement with Non-Compete (“PIINS
Agreement”), which is attached hereto as Exhibit A and incorporated by reference
as if fully set forth herein, or any other agreement under which Participant
owes the Company or an affiliate any duties regarding non-disclosure,
non-solicitation, non-interference, non-competition, or non-disparagement;
(iv)    Participant violates any other legal obligation Participant owes to the
Company, whether provided for by statute or under the common law of any state or
federal jurisdiction, including, but not limited to, obligations regarding
confidentiality, duties of loyalty, duties of good faith, duties of candor,
duties to disclose opportunities, or other similar fiduciary duties; or
(v)    Participant seeks to have any of the obligations listed above in (i)-(iv)
found unenforceable or invalid or modified for any reason.
Participant acknowledges that the Conduct Detrimental to the Company is worthy
of protection by these promises due to the nature of the harm that would be
caused by such actions because Participant acknowledges that the Company and, if
applicable, its Affiliate, has promised and the Participant has been entrusted
with access to significant confidential or trade secret or propriety information
of the Company or its Affiliates, as well as access to relationships and
information regarding the Company’s or its




4

--------------------------------------------------------------------------------




Affiliates’ customers, vendors, and employees, specialized training, and
association with the goodwill of the Company and, if applicable, its Affiliate.
(B)    “Special Vesting Agreement” means an agreement in which the Compensation
Committee, in its sole discretion, elects to permit some or all of the
Participant’s Restricted Stock Units to continue vesting following the
Participant’s Termination of Employment with the Company or with an Affiliate,
as applicable, in exchange for Participant’s strict compliance with designated
post-termination conditions, as determined by the Committee pursuant to a
written agreement executed at the time the Participant’s Termination of
Employment occurs.
(C)    “Returnable Share Value” means a cash amount equal to the gross value of
the Shares that were issued to Participant in the one-year period (or two-year
period if at the time of Participant’s separation from employment Participant
was employed at an Executive Vice President level, Senior Vice President level
or above) prior to the Company’s determination that Participant engaged in
Conduct Detrimental to the Company pursuant to this Agreement, determined as of
the date such Shares were issued to Participant and using the Fair Market Value
(as defined in the Plan) of the Company’s common stock on that date. For
purposes of clarity, if a Participant’s shares have an extended vesting period
due to a Special Vesting Agreement, then the Returnable Share Value amount shall
include all shares that became vested during the one-year period (or two-year
period if at the time of Participant’s separation from employment Participant
was employed at an Executive Vice President level, Senior Vice President level
or above) ending on the date the Participant first engaged in an action that is
treated as Conduct Detrimental to the Company.
(D)    “Serious Misconduct” shall mean (i) embezzlement or misappropriation or
unauthorized destruction of Company, or Affiliate, funds or other Company, or
Affiliate, assets, including confidential or trade secret information; (ii)
commission of a fraudulent or illegal act; (iii) untruthful or materially
misleading representations regarding financial information of the Company or an
Affiliate; (iv) insubordination or failure to follow reasonable requests of the
Company or an Affiliate; (v) disparagement of the products, services, business,
employees, officers or directors of the Company or an Affiliate; or (vi) the
willful failure to comply with the policies and procedures of the Company, or an
Affiliate, including but not limited to policies and procedures regarding
workplace conduct and the prevention of harassment, discrimination and
retaliation in the workplace. Serious Misconduct will be determined by the
Committee, in its sole discretion.
(E)    “Service” shall mean the period during which a Participant is considered
to be an employee of the Company or of an Affiliate, and shall not include any
notice period.
5.    Additional Provisions
(A)    Notices. The Company may deliver any notice required by the terms of this
Agreement in writing or by electronic means. Any such notice that is given in
writing shall be deemed effective upon personal delivery or upon deposit with
the U.S. Postal Service, by registered or certified mail, with postage and fees
prepaid. The notice shall be addressed to the Company at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.
(B)    Entire Agreement. This Agreement, the PIINS Agreement and its Appendix,
the Award Certificate and the Plan constitute the entire contract between the
parties hereto with regard to the subject matter hereof. They supersede all
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof; provided,
however, that the provisions of the Plan shall continue to apply, and further
provided that in case of inconsistencies or ambiguities, the provisions of the
Plan shall prevail over the provisions of the PIINS Agreement, this




5

--------------------------------------------------------------------------------




Agreement or the Award Certificate. The foregoing notwithstanding, this
Agreement does not modify or supersede any agreement or obligations of
Participant for the benefit of the Company or any affiliate, regarding
non-disclosure, non-disparagement, non-solicitation, non-interference or
non-competition. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(C)    Governing Law. This Agreement and the Plan shall be governed by, and
construed in accordance with, the laws of the State of Texas, United States of
America. The venue for any and all disputes arising out of or in connection with
this Agreement shall be Harris County, Texas, United States of America, and the
courts sitting exclusively in Harris County, Texas, United States of America
shall have exclusive jurisdiction to adjudicate such disputes. Each party hereby
expressly consents to the exercise of jurisdiction by such courts and hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to such
laying of venue (including the defense of inconvenient forum).
(D)    Administration. Any determination by the Company and its counsel in
connection with any question or issue arising under this Agreement, the Award
Certificate, or the Plan shall be conclusive and binding on the Participant and
all other persons, having an interest hereunder.
(E)    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and to the Participant, the Participant’s executors, administrators, heirs,
successors, representatives and assignees.
(F)    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to the Restricted Stock Unit
granted under and participation in the Plan or future Restricted Stock Units
that may be granted under the Plan by electronic means or to request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan and sign the Agreement
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company. By continuing to
provide services to the Company and/or any of its Affiliates, or by completing
an electronic acceptance Agreement, Participant is deemed to have accepted the
terms and conditions of this Agreement, the PIINS Agreement, and the Plan.
(G)    Code Section 409A. This Agreement is intended to comply with the
provisions of Code Section 409A and this Agreement and the Plan shall, to the
extent practicable, be construed in accordance therewith. To the extent there is
any ambiguity in this Agreement as to its compliance with Section 409A, this
Agreement shall be read to conform with the requirements of Section 409A, and
the Company may at its sole discretion amend or replace this Agreement to cause
this Agreement to comply with Section 409A. Neither the Company nor Participant
shall have the right to accelerate or defer the delivery of any amount payable
under this Agreement except to the extent specifically permitted or required by
Code Section 409A. Terms defined in this Agreement and the Plan shall have the
meanings given such terms under Code Section 409A if and to the extent required
to comply with Code Section 409A. In any event, the Company makes no
representations or warranty and shall have no liability to Participant or any
other person if any provisions of or payments under this Agreement are
determined to constitute deferred compensation subject to Code Section 409A but
not to satisfy the conditions of that section.
(H)    Employment Relationship. For purposes of this Agreement, Participant
shall be considered to be in the employment of the Company as long as
Participant remains an employee of either the Company or an Affiliate. Nothing
in the adoption of the Plan or the award of the Restricted Stock Units




6

--------------------------------------------------------------------------------




thereunder pursuant to this Agreement shall confer upon Participant the right to
continued employment by the Company or affect in any way the right of the
Company to terminate such employment at any time. Unless otherwise provided in a
written employment agreement or by applicable law, Participant’s employment by
the Company shall be on an at-will basis, and the employment relationship may be
terminated at any time by either Participant or the Company for any reason
whatsoever, with or without cause. Any question as to whether and when there has
been a Termination of Employment, and the cause of such termination, shall be
determined by the Committee, and its determination shall be final.
The Company has caused this Agreement to be executed by an authorized officer
and Participant has agreed to and accepted the terms of this Agreement, the
Award Certificate, the Plan, and Exhibit A (the PIINS Agreement and its
Appendix),* all as of the date Participant accepts the Award Certificate.




COMPANY:


TEAM, INC.


/s/ André C. Bouchard


André C. Bouchard
Executive Vice President, Chief Legal Officer and Secretary


‎*By clicking the applicable “Accept Award” or “Accept Grant” button or
otherwise acknowledging acceptance of the Award Certificate through the system
in place by the Company, Participant has agreed to and accepted the terms of
this Agreement, the Award Certificate, the Plan, and Exhibit A to the Restricted
Stock Unit Award Agreement (the PIINS Agreement and its Appendix), utilizing
online grant ‎acceptance capabilities with StockPlan Connect page of Morgan
Stanley Smith Barney LLC, the Company’s restricted stock administrator.‎    


[see next page for EXHIBIT A to Restricted Stock Unit Award Agreement]




7

--------------------------------------------------------------------------------




EXHIBIT A to Restricted Stock Unit Agreement


rsuawardagreementwith_image2.jpg [rsuawardagreementwith_image2.jpg]
Protected Information, Inventions, and Non-Solicitation Agreement with
Non-Compete


This Protected Information, Inventions, and Non-Solicitation Agreement with
Non-Compete including the Appendix for employees in Alabama, California,
Louisiana and Oklahoma (“Agreement”) is made and entered between Team, Inc. (the
“Company” or “TEAM”) and the individual identified as Participant in the
Restricted Stock Unit Award Agreement and identified as Participant Name in the
Award Certificate (referred to as “Employee” within this Agreement), an employee
of a subsidiary or affiliate of the Company. This Agreement is for the benefit
of and fully enforceable by the Company, and its parent, affiliates, and
subsidiaries (collectively—including the Company—these entities are referred to
as the “Company Group”). The Company and Employee may be referred to
individually as “Party,” and/or collectively as the “Parties.” All capitalized
terms not defined in this Agreement shall have the same meaning as provided in
the Restricted Stock Unit Award Agreement or the Plan.
Employee agrees to all terms in this Agreement in return for the employment
offered and/or continued employment with a subsidiary or affiliate of the
Company, the compensation and incentives associated with such employment, past
and future access to Confidential Information and Customer Information (defined
below), specialized training, and other promises made by the Company in this
Agreement, which Employee acknowledges is adequate consideration. The Company
agrees to employ Employee through one of its affiliated or subsidiary companies
within the Company Group and makes the promises below only in return for
Employee’s promises in this Agreement.
1.    Non-Disclosure of Confidential Information. Employee recognizes that the
Company Group has made significant investments of time and resources in
establishing substantial relationships with the Company Group’s employees,
existing and prospective customers, suppliers, contractors, sub-contractors,
investors, and other business relationships and in developing the Company
Group’s reputation and goodwill. Employee further recognizes that the Company
Group has further invested valuable time and resources to obtain, develop, and
protect the Company Group’s confidential and proprietary business information,
trade secrets, know-how, and other Confidential Information (defined below). The
protection of Confidential Information, trade secrets, company relationships,
and good will is vital to the interests of the Company Group and Employee
further acknowledges that improper use or disclosure of Confidential Information
by Employee is likely to result in unfair or unlawful competitive activity and
‎may cause the Company and the Company Group to incur financial costs, loss of
business advantage, liability under confidentiality agreements with third
parties, civil damages, and/or criminal penalties‎. Employee further understands
and acknowledges that as a key employee of the Company, Employee has been placed
in a position of trust and confidence with the Company and that as a result,
during the course of Employee’s employment with any company within the Company
Group, Employee has had access to and learned about the Company Group’s
confidential, proprietary, and trade secret documents, materials, and other
information, in tangible and intangible form, of and relating to the Company
Group, and their businesses, as well as existing and prospective customers,
suppliers, contractors, subcontractors, investors, and other associated third
parties (“Confidential Information”). Employee also acknowledges that during the
course of Employee’s employment with any company within the Company Group,
Employee has received specialized training and has been associated with the
goodwill of the Company Group. Further, Employee acknowledges that access




8

--------------------------------------------------------------------------------




to Confidential Information, specialized training, and goodwill will continue
and that such access requires the protection of Employee’s promises made below.
(a)    Confidential Information Further Defined. For purposes of this Agreement,
“Confidential Information” includes, but is not limited to, any and all Company
Group trade secrets, ‎business information, or proprietary information and all
other information and data that is not ‎generally known to third persons who
could derive economic value from its use or ‎disclosure. Confidential
Information includes, without limitation: Company Group business processes,
practices, methods, policies, plans, publications, documents, research,
operations, services, strategies, techniques, agreements, contracts, terms of
agreements, transactions, potential transactions, negotiations, pending
negotiations, know-how, trade secrets, computer programs, computer software,
applications, works-in-process, databases, manuals, records, articles, systems,
material, sources of material, supplier information, vendor information,
financial information, results, accounting information, accounting records,
legal information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, sales information, revenue, costs, formulae,
notes, communications, product plans, ideas, audiovisual programs, inventions,
unpublished patent applications, discoveries, experimental processes,
experimental results, specifications, Customer Information (as defined below),
customer lists, compilations, training, client information, client lists,
manufacturing information, distributor lists, and buyer lists. Confidential
Information also includes any of the above examples provided to the Company
Group by any existing or prospective customers, suppliers, investors or other
associated third parties, or of any other person or entity that has entrusted
confidential information to the Company Group and which the Company Group is
obligated to keep confidential. Employee understands that the above list is not
exhaustive, and that Confidential Information also includes other information
that is marked or otherwise identified as confidential or proprietary, or that
would appear to a reasonable person to be confidential or proprietary in the
context and circumstances in which the information is known or used. Employee
understands and agrees that Confidential Information developed by Employee in
the course of Employee’s employment by any company within the Company Group
shall be subject to the terms and conditions of this Agreement as if the Company
furnished the same Confidential Information to Employee in the first instance.
Confidential Information shall not include information that (i) is generally
available to and known by the public at the time of disclosure by Employee,
provided that such general availability and knowledge of the public is through
no direct or indirect fault of Employee or person(s) acting on Employee’s
behalf; (ii) becomes generally known within the industry through no fault, act
or failure to act, error, effort or breach of any duties by Employee; or (iii)
is obtained from a third party with a legal right to possess and disclose it.
(b)    Disclosure and Use Restrictions. Employee ratifies all prior agreements
concerning this subject matter and re-states here that Employee agrees and
covenants:
(i)     to treat all Confidential Information as strictly confidential;
(ii)     not to directly or indirectly disclose, publish, communicate, or make
available Confidential Information, or allow it to be disclosed, published,
communicated, or made available, in whole or part, to any entity or person
whatsoever (including other employees of the Company Group not having a need to
know and authority to know and use the Confidential Information in connection
with the business of the Company Group and, in any event, not to anyone outside
of the direct employ of the Company Group) except as required in the performance
of any of Employee’s authorized employment duties to the Company, if any, or
only with the prior written consent of an authorized officer acting on behalf of
the Company Group




9

--------------------------------------------------------------------------------




in each instance (and then, such disclosure shall be made only within the limits
and to the extent of such duties or consent); and
(iii)     not to access or use any Confidential Information, and not to copy any
documents, records, files, media, or other resources containing any Confidential
Information, or remove any such documents, records, files, media, or other
resources from the premises or control of the Company Group, except as required
in the performance of any of Employee’s authorized employment duties to the
Company, if any, or with the prior written consent of an authorized officer
acting on behalf of the Company Group in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent).
(c)    Duration of Confidentiality Obligations. Employee understands and
acknowledges that Employee’s obligations under this Agreement with regard to any
particular Confidential Information shall continue so long as the information
protected remains confidential in nature.
2.    Inventions. Employee recognizes the Company is engaged in a continuous
program of research, development, and production respecting its business, both
present and future. As part of Employee’s employment within the Company Group,
Employee is expected to make new contributions and inventions of value to the
Company. Employee will promptly make full written disclosure to the Company,
will hold in trust for the sole right and benefit of the Company, and hereby
assigns, and agrees to assign, to the Company, or its designee, all Employee’s
right, title, and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements, trademarks, domain names, or trade secrets, whether or not
patentable or registrable under patent, trademark, trade secret, copyright or
similar laws, that Employee may solely or jointly conceive or develop or reduce
to practice or fix in a tangible medium, or cause to be conceived or developed
or reduced to practice or fixed in a tangible medium (collectively referred to
as “Intellectual Property”), which is either made during the period of
Employee’s employment within the Company Group or based on Company Group
Confidential Information. All such Intellectual Property which is developed by
Employee (solely or jointly with others) is “work made for hire” (to the
greatest extent permitted by applicable law) and is compensated to Employee
through Employee’s base salary, Employee agrees to promptly disclose to the
Company, or any persons designated by it, all potential Intellectual Property
which is conceived, considered, or developed by Employee (solely or jointly with
others). Additionally, and to the extent permitted by applicable law, Employee
acknowledges Employee has previously disclosed, or will immediately disclose to
the Company hereafter, all inventions that would otherwise be covered under this
paragraph and Employee further agrees to disclose in writing to the Company all
inventions Employee made solely or jointly with others during Employee’s
employment within the Company Group. Employee acknowledges and understands that
nothing in this paragraph shall apply to an invention for which no Company Group
equipment, supplies, facilities, or trade secret information was used, and which
was developed entirely on Employee’s own time, unless the invention relates to
the business of the Company or actual or demonstrably anticipated research or
development, or the invention results from any work Employee performs for the
Company.
3.     Non-Solicitation and Non-Interference. Employee acknowledges that the
highly competitive nature of the Company Group’s business, Employee’s position
within the Company Group, and the Confidential Information, company
relationships, specialized training, and association with goodwill provided to
‎Employee during Employee’s employment with any company within the Company
Group, support the following promises of Employee not to compete, solicit or
interfere with the Company Group’s relationships with its customers and
employees as stated below. For the purposes of this Agreement, the “Restricted
Period” means the time period during Employee’s employment with any company
within the Company Group and for a period of one year after Employee’s
employment ends regardless of the reason




10

--------------------------------------------------------------------------------




for or party initiating the separation. The “Restricted Territory” means the
United States, unless otherwise provided herein.
(a)    Non-Solicitation of Employees. During the Restricted Period and in the
Restricted Territory, Employee agrees and covenants not to directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
resignation or termination of employment of any employee of the Company Group
for the purpose of the employee accepting employment with a business competitive
with the products or services of the Company Group. This restriction is limited
to employees of the Company Group (i) with access to Confidential Information
and (ii) with whom Employee worked or about whom Employee had access to
Confidential Information during Employee’s employment with any company in the
Company Group. Notwithstanding the foregoing, this restriction does not apply to
postings and advertisements regarding job opportunities which are made available
to the public and are not directed specifically toward Company Group employees.
(b)    Non-Solicitation of Customers. Employee understands and acknowledges that
because of Employee’s experience with and relationship to the Company, Employee
has had access to customer relationships and goodwill and learned about much or
all of the Company Group’s Customer Information. “Customer Information”
includes, but is not limited to, names, phone numbers, addresses, e-mail
addresses, order history, order preferences, chain of command, pricing
information and other confidential information identifying facts and
circumstances specific to the customer and relevant to sales and/or services.
Employee understands and acknowledges that loss of customer relationships, loss
of customer goodwill, and/or unauthorized use of Customer Information will cause
significant and irreparable harm to the Company Group.
(i)    During the Restricted Period and in the Restricted Territory, Employee
agrees and covenants, not to directly or indirectly solicit, contact (including
but not limited to e-mail, regular mail, express mail, telephone, fax, text and
instant message), attempt to contact or meet with the Company’s current or
prospective customers (with “prospective customers” defined as potential
customers with ‎whom the Company has, within the last two years of Employee’s
employment, taken significant steps towards ‎establishing a customer
relationship) for purposes of conducting business which is competitive to that
of the Company. This restriction shall only apply to the current or prospective
customers of the Company: (a) that Employee had direct or indirect
business-related contact with in any way during the last two years of Employee’s
employment within the Company Group; or (b) ‎about whom Employee has had access
to Confidential Information or ‎Customer Information during Employee’s last two
years of employment within the Company Group.‎
4.    Non-Competition. Because of the Company Group’s legitimate business
interest in protecting its Confidential Information, confidential training, and
goodwill to which Employee has had access during Employee’s employment with any
company in the Company Group, and in return for all of the good and valuable
consideration offered to Employee, Employee agrees and covenants not to engage
in the Prohibited Activity during the Restricted Period and in the Restricted
Territory.
(c)    For purposes of this non-compete clause, “Prohibited Activity” is
carrying on or engaging or preparing to engage in any activity as an employee,
employer, owner, operator, manager, advisor, consultant, contractor, agent,
partner, director, stockholder, officer, investor, lender, or any other similar
capacity on Employee’s own behalf or on behalf of any person or entity carrying
on or engaged in a business similar to and competitive with the business of the
Company Group and that provides any of the services or product sales as the
Company Group provides as listed on the websites of the Company Group or its
subsidiary companies, including such entities engaged in the business of:
specialty maintenance and construction services required in maintaining high
temperature and high pressure piping systems and vessels utilized in




11

--------------------------------------------------------------------------------




heavy industry, which service includes, but is not limited to, inspection and
assessment, field heat treating, leak repair, composite repair, fugitive
emissions control, hot tapping, isolation test plugs, line stops or line plugs,
wet tapping, line freezes or line thaws, field machining, welding, technical
bolting or torquing, concrete repair and restoration, field and shop valve
repair and sales, installation, distribution, maintenance and warranty work for
valves and valve products and service of waterworks valves, clamps and
enclosures and any other services or products the Company Group currently
provides, including designing, developing, manufacturing, distributing or
assembling equipment or products to support such services. Employee expressly
acknowledges and agrees that, due to the nature of Employee’s employment with
any company in the Company Group, any activities falling within the definition
of Prohibited Activity would necessarily and inevitably involve the use and/or
disclosure by Employee of the Company Group’s trade secrets and Confidential
Information. Notwithstanding the foregoing, Restricted Territory and Prohibited
Activity do not include any territory or geographic area or other portion of the
business of the Company Group in which Employee did not participate in the
business of the Company Group or in the active steps to engage in the business
of the Company Group or about which Employee had no access to Confidential
Information, training, business relationships, or goodwill of the Company Group
during the last two years of Employee’s employment with the Company.
(d)    Any business, company, partnership, entity, or other form of organization
that offers any of the products and/or services of the type offered by the
Company Group in the Restricted Territory shall be considered to be carrying on
or engaged in a business similar to and competitive with the business of the
Company Group.
(e)    Nothing in this Agreement shall prohibit Employee from purchasing or
owning less than five percent (5%) of the publicly traded securities of any
corporation, provided that such ownership represents a passive investment and
that Employee is not a controlling person of, or a member of a group that
controls, such corporation.
‎5.    Return of the Company Property. Employee warrants and agrees that when
Employee’s employment within the Company Group ends, Employee will return to the
Company, without undertaking any unauthorized modification or deletion, all of
the Company’s property in Employee’s possession or control relating to
Employee’s employment with any company in the Company Group, including but not
limited to, the Company issued vehicles, computers, computer equipment, other
equipment, Confidential Information, files, records, manuals, memoranda,
documents, keys, access cards, credit cards, phone cards and all of the tangible
and intangible property belonging to the Company, or its affiliates, (hard copy
or electronic) or its or their vendors, contractors, subcontractors, customers
or prospective customers. Employee will not retain any copies or summaries,
electronic or otherwise, of such property, unless agreed to in writing by an
authorized named executive officer of the Company. Notwithstanding the
foregoing, to the extent such Company property is not in Employee’s possession
when Employee’s employment terminates, Employee covenants and agrees to use
Employee’s best efforts to retrieve such Company property and return to the
Company as soon as reasonably possible.
6.    Remedies. Employee understands that the promises and restrictions set
forth in this Agreement may limit Employee’s ability to engage in certain
actions but acknowledges that Employee has been provided sufficient
consideration or benefits under this Agreement to justify such restrictions.
Employee acknowledges that money damages would not be sufficient remedy for any
breach of this Agreement by Employee and/or that money damages would be
difficult to calculate, and either the Company or the Company Group shall be
entitled to enforce such provisions by specific performance and injunctive or
other equitable relief as remedies for such breach or any threatened breach.
Such remedies shall not be deemed the exclusive remedies for such breach, but
shall be in addition to all remedies available at law or in equity to the
Company




12

--------------------------------------------------------------------------------




and the Company Group including the recovery of damages involved in such breach,
attorneys’ fees and costs, forfeiture of the opportunity to receive the
consideration under this Agreement, forfeiture of any opportunity to vest in or
receive any equity ownership in the Company Group and all remedies available to
the Company and the Company Group pursuant to other agreements with Employee or
under any applicable law. It is expressly understood and agreed that the Company
Group and Employee consider each of the restrictions and obligations contained
or referenced in this Agreement to be reasonable, to be no more restrictive than
necessary to protect the Confidential Information of the Company and the Company
Group, and to be necessary to protect the public interest.
7.    Notification to Subsequent Employers. Employee further acknowledges that
in order to enforce Employee’ obligations under this Agreement, the Company
Group may need to notify subsequent actual or potential employers or others of
Employee’s obligations under this Agreement. Employee agrees to notify the
Company of the identity of Employee’s employers during the Restricted Period
before accepting a position with such employers, and Employee consents to the
Company Group providing notification to these employers or others involved, of
Employee’s ongoing obligations to the Company Group under this Agreement or
under other applicable law.
8.    Tolling of Restricted Period. Employee agrees that the duration of the
Restricted Period shall be tolled and suspended for any period that Employee is
in violation of these covenants up to a period of one year, unless such tolling
is disallowed under applicable law.
9.    No Interference with Rights.
(a)    Sharing of Wage Information. Employee acknowledges and agrees that
nothing in this Agreement or other agreement between Employee and the Company
Group is intended to, nor does it, interfere with or restrain any employee’s
right to share or discuss information regarding Employee’s wages, hours, or
other terms and conditions of employment in the exercise of any rights provided
by the National Labor Relations Act or other applicable laws.
(b)    Reporting to Government Agencies. Employee acknowledges and agrees that
this Agreement or other agreement between Employee and the Company Group is not
intended to, nor does it, interfere with or restrain Employee’s right to report
unlawful actions to the Securities and Exchange Commission or any other law
enforcement or administrative agency, or to participate in any such agency’s
investigation, or to engage in any whistleblower or other activity protected or
required by law.
(c)    Certain Trade Secret Disclosures. Pursuant to the Defend Trade Secrets
Act, 18 U.S.C. § 1833(b), under this Agreement and any other agreement between
Employee and the Company Group, Employee may not be held criminally or civilly
liable under any federal or state trade secret law for disclosure of a trade
secret: (1) made in confidence to a government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; and/or (2) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his or
her attorney and use the trade secret information in the court proceeding, so
long as any document containing the trade secret is filed under seal and
Employee does not disclose the trade secret except pursuant to court order.
Employee is not required to notify the Company or the Company Group of these
allowed reports or disclosures.
10.    Sole Employment. Employee agrees that during the period of Employee’s
employment within the Company Group, Employee will not, without the Company’s
express written consent, by the




13

--------------------------------------------------------------------------------




Company’s Chief Legal Counsel, engage in any employment or business other than
for a company within the Company Group which would interfere with Employee’s
ability to satisfy Employee’s job duties.‎
11.    At-Will Employment. Employee acknowledges and agrees that nothing in this
Agreement is a guarantee or assurance of employment within the Company Group or
any specific affiliate or subsidiary company for any specific period of time.
Rather, Employee understands that Employee is an at-will employee and that
either Employee or the Company Group may terminate this at-will employment
relationship at any time for any reason or no reason and with or without notice.
12.    No Duties to Other Employers. Employee represents that Employee is not
bound by the terms of any agreement with any previous employer or other party
other than the Company Group to: (a) refrain from using or disclosing any
information that would be necessary to and/or reasonably expected to be utilized
by Employee in the course of the performance of Employee’s duties in the employ
of the Company or (b) refrain from engaging in any business activity that would
otherwise preclude Employee from performance of Employee’s duties in the employ
of the Company. Employee further represents that Employee’s performance of
Employee’s duties does not and will not violate any agreement with any prior
employer or third party. Employee agrees not to use or disclose during
Employee’s employment within the Company any information which belongs to
another entity or person.
13.    Venue; Applicable Law. This Agreement shall be interpreted and construed
according to, and governed by, the laws of Texas, excluding any such laws that
might direct the application of the laws of another jurisdiction. Both Parties
to this Agreement waive a trial by jury of any or all issues arising in any
action or proceeding between the Parties hereto or their successors, under or
connected with this Agreement and consent to trial by the judge. The Parties
agree that any dispute concerning this Agreement shall be brought only in a
court of competent jurisdiction in Harris County, Texas, unless another forum or
venue is required by law. ‎
14.    Representations; Modifications; Severability; Assignment. Employee
acknowledges that Employee has not relied upon any representations or
statements, written or oral, not set forth in this Agreement. This Agreement
cannot be modified except in writing and signed by both Parties; except,
however, if any part of this Agreement is found to be unenforceable by a court
of competent jurisdiction, then such unenforceable portion shall be modified by
the court to be enforceable. If modification is not possible, then such
unenforceable provision will be severed from and shall have no effect upon the
remaining portions of the Agreement. This Agreement supplements and does not
limit or restrict or alter in any way any obligations that the Employee may have
undertaken in other agreements with the Company Group or which apply to Employee
under any applicable law and does not extinguish other agreements, or duties
under any law (including fiduciary duties), regarding non-disclosure,
non-disparagement, non-solicitation, non-competition, or other restrictive
covenant agreements that were previously entered into with Employee. The Company
may assign its rights and obligations under this Agreement, and this Agreement
inures to the benefit of any successor of the Company.
15.    No Waiver. No failure by either party at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall (i) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (ii) preclude insistence upon strict compliance in the future.
16.    Notices. Any notices regarding the above restrictive covenants under this
Agreement shall be sent by a method of delivery which provides a receipt of
delivery and shall be addressed as provided below. Any change of contact
information listed below shall be promptly reported to the other party at the




14

--------------------------------------------------------------------------------




address below. Notices to Employee should be addressed to Employee’s home
address on file with the Company. Notices to the Company or the Company Group
should be addressed to Executive Vice-President and Chief Legal Officer for
Team, Inc. located at 13131 Dairy Ashford, Suite 600, Sugar Land, Texas 77478.
Such notice may be delivered by fax to xxx.xxx.xxxx or electronic mail (with
confirmed receipt) to xxxx@Teaminc.com.
17.    Electronic Signature. By clicking the applicable “Accept Award” or
“Accept Grant” button or otherwise acknowledging acceptance through the system
in place by the Company, Employee has agreed to and accepted the terms of this
Agreement, the Award Certificate, the Plan, and the Restricted Stock Unit Award
Agreement, utilizing online grant ‎acceptance capabilities with StockPlan
Connect page of Morgan Stanley Smith Barney LLC, the Company’s restricted stock
administrator.
The Company has caused this Agreement to be executed by an authorized officer
and the ‎Employee has agreed to and accepted the terms of this Agreement, the
Restricted Stock Unit Award Agreement, the Award Certificate, and the Plan, all
as of the date Employee accepts the Award Certificate‎.


COMPANY:


Team, Inc.
/S/ André C. Bouchard


André C. Bouchard
Executive Vice President, Chief Legal Officer and Secretary


*By clicking the applicable “Accept Award” or “Accept Grant” button or otherwise
acknowledging acceptance through the system in place by the Company, Employee
has agreed to and accepted the terms of the Restricted Stock Unit Award
Agreement, the Award Certificate, the Plan, Exhibit A to the Restricted Stock
Unit Award Agreement (the PIINS Agreement and its Appendix), utilizing online
grant ‎acceptance capabilities with StockPlan Connect page of Morgan Stanley
Smith Barney LLC, the Company’s restricted stock administrator.‎






15